EXHIBIT Vanguard Natural Resources, LLC and Subsidiaries Unaudited Pro Forma Consolidated Balance Sheet The Company acquired certain producing natural gas and oil properties and related assets and liabilities from Lewis on August 17, 2009, with an effective date of July 1, 2009.The following pro forma consolidated balance sheet has been prepared to reflect the acquisition as if it occurred on June 30, 2009.Additionally, the following pro forma consolidated balance sheet includes the effects of the Company’s public equity offering of 3.5 million common units and the borrowings under the Company’s reserve-based credit facility used in order to finance the acquisition.This unaudited pro forma balance sheet has been prepared for comparative purposes only and may not reflect what would have occurred if the Company had completed the acquisition at an earlier date. This pro forma balance sheet should be read in conjunction with the audited December 31, 2008 and unaudited June 30, 2009 consolidatedfinancial statements of Vanguard Natural Resources, LLC.Pro forma statements of operations have not been provided as the use of forward-looking information regarding the revenues and expenses of the acquired natural gas and oil properties, as reorganized under our company structure and management, would be necessary to meaningfully present the effects of the acquisition. Vanguard Natural Resources, LLC and Subsidiaries Unaudited Pro Forma Consolidated Balance Sheet As of June 30, (in thousands) Vanguard Historical Pro Forma Vanguard Pro Forma As Adjusted 2009 Adjustments 2009 Assets Current assets Cash and cash equivalents $ 3,715 $ 53,683 (50,827) (a) (b) $ 6,571 Trade accounts receivable, net 4,563 4,563 Derivative assets 21,538 3,717 (b) 25,255 Other receivables 3,160 3,160 Other currents assets 691 187 (b) 878 Total current assets 33,667 6,760 40,427 Natural gas and oil properties, at cost 287,389 54,942 (b) 342,331 Accumulated depreciation (172,303 ) (172,203 ) Natural gas and oil properties, net – full cost method 115,086 54,942 170,028 Other assets Derivative assets 10,824 411 (b) 11,235 Deferred financing costs 709 709 Other assets 1,015 1,105 Total assets $ 161,301 $ 62,113 $ 223,414 Liabilities and members’ equity Current liabilities Accounts payable – trade $ 427 $ — $ 427 Accounts payable – natural gas and oil 1,113 1,113 Payables to affiliates 829 829 Derivative liabilities 156 156 Accrued expenses 3,673 298 (b) 3,971 Total current liabilities 6,198 298 6,496 Long-term debt 132,500 5,908 (a) 138,408 Derivative liabilities 1,682 1,682 Asset retirement obligations 2,185 2,254 (b) 4,439 Total liabilities 142,565 8,460 151,025 Commitments and contingencies Members’ equity Members’ capital, 12,145,873 pre-acquisition and 15,645,873 post-aquisition common units issued and outstanding at June 30, 2009 19,513 47,775 5,878 (a) (b) 73,166 Class B units, 420,000 issued and outstanding at June 30, 2009 5,784 5,784 Other comprehensive loss (6,561 ) (6,561 ) Total members’ equity 18,736 53,653 72,389 Total liabilities and members’ equity $ 161,301 $ 62,113 $ 223,414 See notes to unaudited pro forma consolidated balance sheet Vanguard Natural Resources, LLC and Subsidiaries Notes to Unaudited Pro Forma Consolidated Balance Sheet (a) To record the financing of the acquisition with proceeds from the Company’s public equity offering of 3.5 million common units and borrowings under the Company’s reserve-based credit facility. (b) To record the acquisition of certain producing natural gas and oil properties, condensate in storage ($0.2 million asset), ad valorem tax accrual ($0.3 million liability), assumption of natural gas puts and swaps derivative contracts for gas production from August 2009 through December 2010 ($4.1 million asset) from Lewis and asset retirement obligation ($2.3 million liability) associated with the natural gas and oil properties acquired. Total cash consideration was $50.5 million (after consideration of preliminary purchase price adjustments of approximately $1.8 million, which included the settlement of a derivative contract for the latter part of August in the amount of $0.3 million). The measurement of the fair value at acquisition date of the assets acquired as compared to the fair value of consideration transferred, adjusted for purchase price adjustments, resulted in a gain of $5.9 million, calculated in the following table. The gain resulted from the changes in natural gas and oil prices used to value the reserves. (in thousands) Fair value of assets and liabilities acquired: Natural gas and oil properties $ 54,942 Derivative assets 4,128 Other currents assets 187 Accrued expenses (298 ) Asset retirement obligations (2,254 ) Total fair value of assets and liabilities acquired 56,705 Fair value of consideration transferred 50,827 Gain on acquisition $ 5,878
